TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00373-CV



                                      Elicia Bailey, Appellant

                                                  v.

                                    Jeremy Gasaway, Appellee


           FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 10-3175-FC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal is overdue to be filed. The trial court clerk’s office

has reported that appellant Elicia Bailey has failed to pay or make arrangements to pay for the clerk’s

record in this appeal. This Court’s clerk sent a letter dated September 28, 2011 to Bailey requesting

that she make arrangements to pay for the clerk’s record and that she file a status report regarding

this appeal with this Court. Bailey was requested to file a response in this Court on or before

October 10, 2011 or risk dismissal of her appeal.

               October 10, 2011 has passed. The clerk’s record has not been filed, and Bailey has

not filed any response in this Court. Accordingly, we dismiss this appeal for want of prosecution.

See Tex. R. App. P. 37.3(b), 42.3(b).
                                           _____________________________________________

                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 19, 2012




                                              2